Citation Nr: 1137859	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  07-18 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel 



INTRODUCTION

The Veteran had active service from April 1968 to December 1969.  His awards and decorations include a Combat Action Ribbon.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for PTSD and assigned an initial rating of 30 percent.

The Veteran's claim for a higher initial rating for PTSD was previously before the Board in August 2010, at which time it was remanded for additional evidentiary development.  As will be further explained herein, there has been substantial compliance with the actions requested in that Remand and the case has returned to the Board for appellate consideration.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).

The Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the evidence suggests that the Veteran is unemployed due, at least in part, to symptoms of his service-connected PTSD, the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's initial rating claim, it has been listed on the first page of this decision.


FINDING OF FACT

For the entire appeal period, the evidence reflects that the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity with difficulty in establishing and maintaining effective work and social relationships, but has not been productive of occupational and social impairment with deficiencies in most areas and an inability to establish and maintain effective relationships, or total occupational and social impairment.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an initial schedular evaluation of 50 percent for service-connected PTSD have been met for the entirety of the appeal period extending from September 7, 2006.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements)

With respect to the initial rating claim on appeal, VA's duty to notify was satisfied by way of a letter sent to the Veteran dated in October 2006, addressing the elements of service connection prior to the grant of service connection for PTSD.  Indeed, as this is an appeal arising from a grant of service connection, the notice that was provided before service connection was granted was legally sufficient and VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Board concludes that during the administrative appeal process, the Veteran was provided the information necessary such that the purposes of the notification have been met.  

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue on appeal has been obtained.  The Veteran's service treatment and post-service treatment records were obtained and the file includes arguments, contentions and statements of the Veteran and his representative.  In addition, the file contains VA medical records current through June 2011.  

VA's duty to assist includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  During the appeal period, two VA examinations have been conducted, in November 2006 and September 2010, and there have been no assertions made that either one was inadequate in any way.  Moreover, the Board finds that such examinations are adequate in order to evaluate the Veteran's PTSD as they include an interview with the Veteran, a review of the record, and a full mental status examination, addressing the relevant rating criteria.

The Board observes that this case was remanded in August 2010 in order to obtain outstanding VA treatment records and afford the Veteran a VA examination.  As previously discussed, VA records dated through June 2011 are contained in the claims file and the Veteran was most recently examined by VA in September 2010.  Therefore, the Board finds that the AOJ has substantially complied with the August 2010 remand orders such that no further action is necessary in this regard.  See D'Aries, supra.

Accordingly, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e).

Factual Background

The Veteran filed an original service connection claim for PTSD in September 2006.  By rating action of November 2006, which is on appeal before the Board, service connection was established for PTSD for which an initial 30 percent evaluation was assigned, effective September 7, 2006. 

A VA record dated in August 2006 documents the Veteran's complaints of  isolation, hypervigilence, intrusive memories, and anxiety.  It was noted that he had some decrease in irritability.  It was also observed that the Veteran enjoyed spending time with his wife and children and was employed as a truck driver.  The Veteran reported taking Celexa and Trazodone.  Examination was negative for psychosis or suicidal/homicidal ideation.  PTSD was diagnosed and a GAF (Global Assessment of Functioning) score of 54 was assigned.

A VA examination was conducted in November 2006 and the claims folder was reviewed.  The Veteran's complaints included: problems with anger; intrusive thoughts; irritability; hypervigilance; nightmares; restricted range of emotional responsiveness; isolation; and depressed mood.  He reported that by staying focused on his job and working extra hours, he was able to reduce some of the intrusive recollections of combat in Vietnam. 

Mental status examination revealed that the Veteran was well-oriented and speech was normal.  Mood was nervous and affect was constricted.  The Veteran denied having suicidal/homicidal or paranoid ideation, auditory/visual hallucinations, or delusions.  There were no indications of ritualistic behavior.  The Veteran described having infrequent panic attacks with agoraphobia.  Thought processes and judgment were intact.  Remote memory was intact and with some evidence of impairment of short-term memory.  The Veteran mentioned that he had no leisure activities, he just worked.  The VA examiner assessed moderate social and industrial impairment.  Chronic PTSD was diagnosed and a GAF score of 53 was assigned.  The examiner explained that the Veteran had difficulty relating to his wife and family and endorsed problems with reduced capacity at work due to hyperarousal symptoms and medication side effects.  

In a statement provided in December 2006, the Veteran indicated that he believed his PTSD symptomatology was 50 percent disabling.  The Veteran's described his symptoms to include: irritability, insomnia, impaired concentration, social isolation and hyperarousal.  He mentioned that these symptoms reduced his industrial capacity as a truck driver.  He further stated that the medications he was taking had helped with his anxiety, but he was still having chronic and severe depression.  

VA records dated in April 2007 document that the Veteran had seen improvement in his PTSD symptoms since starting treatment, but it was noted that his symptoms had worsened some during the past few months.  The entry indicated that he had been slightly more irritable with an increase in nightmares, insomnia, isolation, and depression.  The report reflected that the Veteran was still working.  Examination revealed normal speech and no suicidal/homicidal ideation.  PTSD was diagnosed and a GAF score of 52 was assigned.  

A VA record dated in November 2007 mentions that the Veteran was planning to retire later in the year.  It was noted that he was feeling more withdrawn, with occasional brief spells of depression, but felt that he was coping better in other ways, i.e., less irritability.  It was noted that the Veteran was taking Celexa and Ambien.  Examination revealed no suicidal/homicidal ideation.  PTSD was diagnosed and a GAF score of 53 was assigned.  A May 2008 entry indicated that the Veteran had retired and become more depressed with low motivation, interest, and energy, as well as irritability and increased social isolation.  It was noted that sleep had worsened, with more frequent nightmares.  Examination revealed that the Veteran was appropriately groomed.  Speech was normal and affect was constricted.   There was no evidence of thought disorder, psychosis, or suicidal/homicidal ideation.  PTSD was diagnosed and a GAF score of 51 was assigned.  A record of November 2008 continued to document symptoms of depression, low interest/motivation, and increased social isolation and further noted a steady decline in the Veteran's concentration and short-term memory.  

When seen by VA in May 2009, symptoms of depression, nightmares, and sleep impairment, with noted improvement of irritability, were documented.  Examination revealed that speech was normal and affect was constricted.  There was no evidence of thought disorder, psychosis, or suicidal/homicidal ideation.  PTSD was diagnosed and a GAF score of 48 was assigned.  

The Veteran underwent a VA psychiatric evaluation in November 2009, at which time he complained of nightmares and denied having suicidal/homicidal ideation.  He was appropriately groomed and well-oriented.  Speech was normal and affect was mildly restricted.  Memory, attention, and concentration were grossly intact.  There was no evidence of visual/auditory hallucinations, or suicidal/homicidal ideation.  PTSD was diagnosed and a GAF score of 48 was assigned.

A VA examination was conducted in September 2010 and the claims folder was reviewed.  The Veteran's complaints and symptoms included: depression; problems with anger; sleep disturbance; loss of interest in activities.  He reported that he had suicidal ideation every once in a while without intent or plan.  The Veteran stated that he had been married for 45 years, and described this relationship as basically good.  He mentioned that his distant behavior had a negative impact on his marital relationship.  He stated that he had two daughters and two grandchildren, which whom he had relationships, but did not spend much time.  The Veteran denied having any hobbies or interests and reported that he lacked interest in doing things.  A history of some recent verbal altercations was noted.  

On evaluation, the Veteran was appropriately groomed and well-oriented.  Speech was normal and affect was constricted.  Mood was dysphoric.  Thought content and processes were unremarkable and there was no evidence of delusions or hallucinations.  Sleep impairment and nightmares were documented.  It was noted that when the Veteran drove a truck for a living, sleep impairment affected his driving.  It was further mentioned that he retired from his job due to these difficulties and age.  The examiner indicated that there was no evidence of inappropriate behavior, or obsessive/ritualistic behavior.  The Veteran reported that he experienced panic attacks, occurring less frequently than monthly.  It was noted that the Veteran had suicidal thoughts once and a while without intent or plan, and without suicidal ideation.  Impulse control was described as fair.  Mild memory impairment was reported.  PTSD was diagnosed and a GAF score of 51 was assigned.  

The examiner noted that the Veteran was able to work until 3 years previously, but retired due to PTSD symptomatology and age.  It was noted that the Veteran had been married for 45 years, but that PTSD interfered with his marital relationship and his relationships with his adult children/grandchildren.  It was reported that the Veteran had some friendships which he kept on a superficial level due to trust issues.  The examiner indicated that PTSD was not productive of total social and occupational impairment, but indicated that it was productive of occupational and social impairment with deficiencies in areas including thinking, family relations, work and mood.  

When seen in May 2011, the Veteran was appropriately groomed and well-oriented.  Speech was normal and affect was mildly restricted.  Memory was grossly intact.  There was no evidence of auditory/visual hallucinations; suicidal/homicidal ideation; or of delusions.  Chronic PTSD was diagnosed and a GAF score of 49 was assigned.  

Analysis

The Veteran contends that an initial evaluation in excess of 30 percent is warranted for his service-connected PTSD. 

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the present appeal.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  

The Veteran's service-connected PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The psychiatric symptoms listed in the rating criteria below are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the general rating formula for mental disorders, which became effective prior to the Veteran's claim for service connection, a 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation envisions occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation envisions occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent schedular evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.

According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM- IV), which VA has adopted, under 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).

The Board notes that, at the Veteran's most recent VA examination in September 2010, the examiner diagnosed major depressive disorder in addition to PTSD.  The examiner noted that the Veteran's nightmares and hyperarousal symptoms are related to PTSD, but other symptoms would be difficult to delineate without resorting to mere speculation.  Therefore, where records have not specifically indicated what symptoms are attributable only to the Veteran's nonservice-connected major depressive disorder, the Board will, for the limited purpose of this decision, attribute psychiatric signs and symptoms to the Veteran's service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998) (finding that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the Veteran's favor, clearly dictates that such signs and symptoms be attributed to the service-connected condition).

The evidence establishes that consistently since September 2006, symptoms of depression, restricted affect, sleep impairment, complaints of memory loss, disturbances of motivation and mood, hypervigilance and irritability have been documented, which are consistent with the enumerated criteria supporting both a 30 and 50 percent evaluations.  

Upon VA examination in September 2010, the examiner indicated that PTSD was not productive of total social and occupational impairment, but indicated that it was productive of occupational and social impairment with deficiencies in areas including thinking, family relations, work and mood.  

Socially, the evidence does reflect that the Veteran is isolated and has difficulty relating to and interacting with others, such as his immediate family.  However, the facts also confirm that the Veteran is in a stable marriage and has been married for 45 years.  This finding in and of itself is inconsistent with a demonstrated inability to establish and maintain effective relationships, as required to support a 70 percent evaluation.  The Veteran's social activities are essentially non-existent, but it does appear that he has some superficial friendships and has an adequate relationship with both his children and grandchildren, which also fails to demonstrate a degree of social impairment consistent with an inability to establish and maintain effective relationships, as required to support a 70 percent evaluation.  An assessment of the evidence overall reflects that the Veteran's social impairment is most consistent with difficulty in establishing and maintaining effective work and social relationships, as contemplated under the rating criteria supporting a 50 percent evaluation for PTSD.

Occupationally, the evidence contained in the file reflects that the Veteran retired from his job as a truck driver in late 2007/early 2008.  Evidence on file reflects that the factors impacting his retirement included age, PTSD symptoms, and sleep impairment/fatigue.  The Board notes that the Veteran's nonservice-connected conditions include sleep apnea, which may explain the later noted factor.  In essence, it was a combination of factors which cumulatively led to the Veteran's retirement.  The Board notes that the Veteran's short-term memory has shown some slight impairment, but his concentration, insight, and judgment have generally and consistently been described as normal/adequate.  Overall, these findings are inconsistent with evidence of occupational impairment with deficiencies in most areas, as is provided for in the regulatory criteria for a 70 percent rating.  

As related to social and occupational impairment, the Veteran's GAF scores are also relevant.  GAF scores assigned during the appeal period have ranged from 54 to 48, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning; to serious symptoms or a serious impairment in social, occupational, or school functioning; to some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  However, consistently there has been no evidence of impairment in reality testing, communication, or speech, nor was major impairment shown in areas such as judgment, thinking, or mood noted, which are symptoms supporting the assignment of a 70 percent evaluation.    

In fact, during the appeal period, the evidence fails to show nearly all of the enumerated criteria warranting the assignment of a 70 percent evaluation.  In this regard, the record contains one single endorsement of suicidal thoughts in 2010, which is in contrast to numerous evaluations dated between 2006 and 2011, reflecting that the Veteran denied having suicidal or homicidal ideation.  There has been no evidence of: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; or neglect of personal appearance and hygiene.  While irritability has been noted as have symptoms of road rage and verbal altercations, there have been essentially no recorded significant incidents of impaired impulse control.

The Board observes that, since September 2006, the lay and clinical evidence contains mention and/or indications of several of the enumerated criteria consistent with assignment of a 50 percent evaluation including: flattened/restricted affect, panic attacks; trouble concentrating, disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  In light of the aforementioned evidence and with the application of the benefit of the doubt in the Veteran's favor, the Board finds that for the entirety of the appeal period, the Veteran's service-connected PTSD most nearly approximates the criteria for a 50 percent evaluation under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, as occupational and social impairment with reduced reliability and productivity with difficulty in establishing and maintaining effective work and social relationships is demonstrated. 38 C.F.R. § 4.7 (2011).

The Board also points out that none of the enumerated criteria consistent with the assignment of a 100 percent schedular evaluation for PTSD have been clinically shown during the appeal period.  In this regard, there is no documentation of symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; or memory loss of names of close relatives, own occupation, or own name.  Accordingly, at this point, the clinical evidence is not consistent with manifestations of PTSD indicative of total occupational and social impairment.  

In light of the aforementioned evidence and with the application of the benefit of the doubt in the Veteran's favor, the Board finds that the Veteran's service-connected PTSD most nearly approximates the criteria for an initial 50 percent evaluation under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, as occupational and social impairment with reduced reliability and productivity with difficulty in establishing and maintaining effective work and social relationships is demonstrated.  38 C.F.R. § 4.7 (2011).  Resolving reasonable doubt in the Veteran's favor as to the severity of service-connected PTSD, the Board concludes that the criteria for an initial 50 percent evaluation are met for the entirety of the appeal period extending from April 27, 2006, and to this extent the appeal is granted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  However, the preponderance of the evidence is against the assignment of an initial evaluation in excess of 50 percent for any portion of the appeal period.  Since the evidence relating to this specific matter is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding resolution of reasonable doubt are not applicable.

Extraschedular Consideration and TDIU

The Board also recognizes that the Veteran and the record refer to the impact of PTSD on the Veteran's work functioning. In general, the schedular disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in detail above. To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology.  Id. at 115. If the schedular rating criteria do reasonably describe a Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms and manifestations described by the lay and clinical evidence fit within the criteria found in the relevant diagnostic code (9411) used for evaluating PTSD.  In short, the rating criteria contemplate not only the symptoms but also the severity of the disability.  With respect to interference with employment, as mentioned herein, the Veteran has been retired since late 2007/early 2008 due to factors identified as age, sleep impairment and PTSD symptomatology.  However, the file contains no evidence indicating that PTSD was the primary factor leading to the Veteran's retirement or any documentation to the effect that it was productive of marked interference with employment, such as necessitating taking excessive leave, reduction of hours, or a change in job title and duties.  Chronic obstructive pulmonary disease, with no indication that PTSD (undiagnosed at that time) was also a factor. In addition, although it is shown that the Veteran receives regular VA treatment for PTSD, there is no evidence of frequent, or in fact any hospitalizations, for this condition.  For these reasons, referral for extraschedular consideration is not warranted.

In this case, the symptoms described by the Veteran and in the clinical records fit squarely within the criteria found in the relevant diagnostic code (9411) used for evaluating the disability at issue, PTSD.  In short, for the reasons already set forth above in granting an increased initial evaluation, the rating criteria contemplate not only his symptoms but the severity of his PTSD as is reflected by the newly assigned 50 percent disability.  Therefore, as the assigned 50 percent rating is adequate, analysis of the next step of whether an exceptional disability picture is presented is not for consideration and referral for extraschedular consideration is not warranted.

The Court of Appeals for Veterans Claims (Court) has recently held that a request for entitlement to a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the evidence of record does not support a total schedular disability rating, as noted above, a claim for a TDIU has been raised by the record.  See Rice, 22 Vet. App. 453-54.  As the TDIU aspect of the Veteran's claim is being for remanded for further development, it is unnecessary to discuss this issue further at this time.

ORDER

Subject to the provisions governing the award of monetary benefits, an initial disability evaluation of 50 percent for PTSD is granted for the entirety of the appeal period extending from September 7, 2006.


REMAND

Pertinent to the Veteran's TDIU claim, as noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54.  Here, the Veteran has reported that he is unemployed due, at least in part, to symptoms of his service-connected PTSD.  Accordingly, the issue of entitlement to a TDIU has been raised by the evidence of record in this case.  While the Board has jurisdiction over this issue as part and parcel of the Veteran's increased initial rating claim for PTSD (adjudicated above), further development is necessary for a fair adjudication of the TDIU aspect of such claim.

Upon remand, the AOJ is requested to afford the Veteran proper notice under the VCAA as related to his TDIU claim.  In addition, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary to develop the TDIU claim.  After all appropriate development has been completed, the appellant's TDIU claim should be adjudicated based on all evidence of record to include consideration of the provisions of 38 C.F.R. § 4.16(a) and (b), as applicable.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice in compliance with the VCAA that informs him of what evidence he must show to support a claim for TDIU.

2.  The AOJ shall provide the Veteran with the opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to the TDIU claim, that have not yet been associated with the claims file.  Appropriate steps should be taken to obtain any such identified records, as well as to obtain VA records dated from June 2011 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).


3.  The AOJ shall consider the issue of whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16(a) and (b) on the basis of the Veteran's service-connected PTSD.  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


